Citation Nr: 0333516	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for anxiety, 
somatoform disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 50 percent disability 
evaluation for anxiety/somatoform disorder. 


FINDING OF FACT

Anxiety/somatoform disorder is manifested by total 
occupational impairment.


CONCLUSION OF LAW

Anxiety/somatoform disorder is 100 percent disabling.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9413, 9421  (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.


II.  Factual Background

Service connection for conversion reaction was established in 
a January 1952 rating decision.  A 10 percent disability 
evaluation was assigned under Diagnostic Code 9402, effective 
September 1951.  In a June 2, 1975 rating decision the 
evaluation was increased to 50 percent, effective July 31, 
1974.  In a June 30, 1975 rating decision, the veteran was 
awarded a temporary total rating for hospitalization from 
March 20, 1975 to April 30, 1975.  Rating decisions dated 
January 1990, September 1996, and November 1996 also 
continued a 50 percent disability evaluation for conversion 
reaction.  An August 1999 rating decision reclassified the 
disorder as anxiety/somatoform disorder and continued a 50 
percent disability evaluation under Diagnostic Codes 9413 and 
9421. 

In a July 1999 VA examination report, the examiner noted that 
the veteran was neatly groomed and appropriately attired.  He 
was alert and well oriented to current circumstances.  No 
evidence of hallucinations or delusions was observed during 
the interview.  His speech was digressive but his capacity 
for logical thought processes was not grossly disturbed.  No 
evidence of any significant disturbance in memory functioning 
was observed.  At a superficial level, his insight and 
judgment were intact.  However, he appeared to lack 
psychological insight into the nature of his problems in 
living.  During the interview, his mood was neutral with some 
anxiety observable.  His range of affect of expression was 
normal.  No evidence of acute risk for intentional harm to 
self or others was observed.  His reports of symptoms were 
often vague and he had difficulty providing specific 
information related to frequency, intensity or duration of 
his symptoms.  

The veteran reported that he lived in his own home with his 
wife of 45 years, that he had been unemployed for the last 
ten years, and that he received social security and VA 
compensation.  When asked about his nervous disorder, the 
veteran replied that he gets upset and it often takes three 
to four days to recover from being upset.  He reported sleep 
problems, jumpiness, irritability, fear of crowds, and 
problems with absentmindedness.  The veteran also endorsed 
periodic subjective sadness.  

The examiner noted that the veteran had maintained a 
satisfactory marital relationship and good relationships with 
his extended family.  He reported that he generally isolated 
himself from others and he and his wife did not socialize 
with friends outside of the home.  The examiner noted that 
the veteran vaguely indicated that the frequency, duration, 
and intensity of his symptoms had not changed since the last 
examination in July 1997.  The veteran attributed his poor 
occupational functioning to his mental health related 
symptoms.  The examiner entered diagnoses of anxiety disorder 
and somatoform disorder.  His Global Assessment of 
Functioning (GAF) score was 48.

In an August 1999 VA outpatient treatment report, the veteran 
was reported to be alert and oriented, neatly dressed and 
groomed, and pleasant and cooperative.  His thoughts were 
logical and coherent.  His mood had a good affect and calm, 
euthymic.  He had no suicidal or homicidal ideations.  His 
GAF score was a 45.  

In a February 2000 VA outpatient treatment report, the 
veteran was alert and oriented, neatly dressed and groomed, 
and pleasant and cooperative.  His thoughts were logical and 
coherent, with no suicidal or homicidal ideations.  His mood 
was mildly anxious, "affect mood congruent."  The examiner 
noted anxiety disorder not otherwise specified, stable, with 
a GAF score of 39.

In a June 2000 VA outpatient treatment report, the veteran 
was alert and oriented, neatly dressed and groomed, and 
pleasant and cooperative.  His thoughts were logical and 
coherent, with no suicidal or homicidal ideations.  His mood 
and affect were neutral.  The assessment was anxiety disorder 
not otherwise specified, stable.  His GAF was a 45.

In a September 2000 VA mental examination report, the veteran 
reported that when he gets nervous, he gets very ill.  He 
could not tell the examiner how he would get ill, and could 
not tell the examiner what would make him nervous.  He 
reported that he did best when he was at home, sitting in his 
chair.  He reported that he did not know what symptoms he 
had, but did mention that he could not remember people's 
names.  The examiner tried to address the frequency, 
severity, and duration of the veteran's symptoms but the 
veteran could give no response, as he seemed not to 
understand what was being asked.  He stated that he only felt 
well for a few hours at a time.  

The veteran reported that he had completed the third grade.  
The examiner noted that there was some thought trouble, but 
the veteran was able to communicate and his thoughts might in 
part be due to his limited education level.  There were no 
reports of delusions or hallucinations.  There was no 
inappropriate behavior.  The veteran was able to take care of 
himself and his daily needs.  His orientation to person, 
place, and time were good.  His memory was good in that he 
knew the governor of Texas and the current president, but he 
did not know the president before Clinton.  He was able to 
add 35 and 46 in his head.  No obsessive or ritualistic 
behavior was noted.  His rate and flow of speech were at 
times off the subject and he continually asked that questions 
be restated because of his inability to hear.  There were no 
reports of panic attacks.  The veteran reported that on a 
scale from one to ten, one being not depressed at all and ten 
being severely depressed, he rated himself as a six.  The 
examiner would rate him more as a three or four.  His impulse 
control was fair.  The veteran reported sleeping six hours 
per night, but would sometimes stay up late to watch 
television.  The examiner entered a diagnosis of conversion 
disorder, by history and stressed by his anxiety.  His GAF 
score was a 65.

In a January 2001 VA outpatient treatment report, the 
examiner noted that the veteran did not engage in leisure 
activities.  He was alert and oriented, neatly dressed and 
groomed, and pleasant and cooperative.  His thoughts were 
logical and coherent.  He had no suicidal or homicidal 
ideations.  His mood was mildly anxious and his affect was 
euthymic.  His GAF score was a 55.

In a May 2001 VA outpatient treatment report, the veteran 
reported having anxiety attacks.  He was alert, adequately 
dressed, and cooperative.  His speech was relevant and 
coherent, and affect and mood were euthymic, his thinking was 
goal directed, and he was oriented times three.  He had no 
suicidal or homicidal ideations.  His GAF score was a 55.

In a second May 2001 VA outpatient treatment report, the 
veteran's insight and judgment were limited, his mood was 
euthymic, his affect was positive cheerful, there was no 
evidence of hallucinations, and no delusions elicited.  He 
denied suicidal or homicidal ideations.  His remote memory 
was within normal limits, his recent memory was uneven.  His 
GAF was a 55.

In a November 2001 VA outpatient treatment report, the 
veteran reported that he was sleeping alright but would get 
nervous when it got dark, and that he worried about many 
things.  He was alert, cooperative, and pleasant, his speech 
was coherent, his thinking was goal-directed, he had no 
hallucinations, he was oriented times three, and he showed no 
suicidal or homicidal ideations.

In a March 2002 statement, the veteran asserted that he had 
not been able to work due to his disability.  He stated that 
the irregular GAF scores supported a severe disorder that 
should be rated at the 70 percent level.

In a May 2002 VA outpatient treatment report, the veteran was 
alert, neatly dressed, and cooperative.  His speech was 
coherent and relevant, and his thinking was goal directed.  
He was oriented times three.  He showed no suicidal or 
homicidal ideations.

In a second May 2002 VA outpatient treatment report, it was 
noted that the veteran's mental status was difficult to 
assess accurately because of the veteran's significant 
hearing loss.  The examiner noted that the veteran was 
marginally oriented times three and was highly verbal.  His 
insight and judgment were limited, his mood was euthymic, his 
affect was positive, there was no evidence of hallucinations 
or delusions, and he denied suicidal or homicidal ideations.  
His remote memory was within normal limits, his recent memory 
was uneven.  His GAF score was a 55.

In a December 2002 VA mental examination report, the veteran 
reported that he had not been able to work for the prior 15 
years.  The veteran also reported that he had difficulties 
with nervousness, which prevented him from being around other 
people.  He stated that he could not understand what other 
people were saying, so he did not go around them much.  When 
asked whether he would get nervous at home, when not around 
others, he replied that he did if he did not take his 
medication.  The veteran also stated that he would become 
grouchy and irritable as his pain became worse.  He denied 
any significant symptoms of sadness, but did state that he 
felt lonely at times.  When asked whether he believed that 
his symptoms were getting worse, he said that he felt like he 
used to be able to tolerate being around people better.  He 
stated that he had tried to work for his son a few years 
back, but experienced too much nervousness to continue 
working.  The examiner noted that the veteran's reports 
suggested that the anxiolytic medication was generally 
helpful in reducing his nervousness and irritability, and 
that the veteran did not report any significant periods of 
remission in the above described symptoms.

Upon objective examination, the examiner noted that the 
veteran was appropriately attired and neatly groomed.  He was 
alert and oriented to person, time, and place.  No evidence 
of hallucination, delusions, or paranoid ideation was found.  
The veteran had significant hearing deficits requiring the 
examiner to use loud, low speech at a close distance.  He was 
willing to ask for clarification when he did not understand 
the examiner's questions.  His speech was normal in rate and 
tone with goal-directed thought processes.  The veteran 
evidenced mild to moderate impairment in ability to remember 
and recall recently learned information.  However, his remote 
recall appeared to be grossly intact.  Regarding superficial 
matters, the veteran's insight and judgment were adequate.  
His mood was mildly anxious with a normal range of affected 
expression.  He did not endorse suicidal or homicidal 
ideations.  He was not an acute risk for intentional harm to 
self or others.  

There was no impairment of thought process or communication.  
The veteran did have difficulty hearing speech at a normal 
level, but he could hear loud, low speech at a close 
distance.  No evidence of psychotic processes was found.  No 
inappropriate behavior was observed during the interview or 
reported by the veteran.  The veteran denied suicidal or 
homicidal ideations.  The veteran's grooming was good.  His 
reports indicated that he was able to take care of basic 
self-care and he had some rather limited ability to assist 
with independent community living activities.  The veteran 
was alert and oriented times three.  He evidenced some 
significant loss of short-term memory capacity, but his long-
term memory appeared to be grossly intact.  He did not report 
difficulties with obsessive thoughts or ritualistic behavior.  
His rate and flow of speech were normal within a normal 
thought pattern.  The veteran did not report symptoms 
consistent with the presence of panic attacks.  While the 
veteran denied significant problems with depression, he did 
report frequent nervousness when around other people, when 
driving in a car with others, or at home when his medication 
runs low.

The veteran did not describe any problems with impaired 
impulse control.  He reported significant difficulties with 
sleep impairment secondary to chronic pain and inability to 
lie down for long periods without worsening pain.  He did not 
report other symptoms.  The examiner stated that the 
veteran's capacity for reason and judgment appeared to be 
grossly intact.  He did not have a psychiatric disorder which 
would impair his ability to make sound judgments regarding 
the use of money.  His GAF score was a 50.  The examiner 
stated that the veteran's significant difficulties with 
arthritic and other types of pain, as well as his deficits in 
short-term memory, rendered him unable to work.  Further, the 
anxiety that he currently experienced would be expected to 
significantly interfere with effective vocational 
functioning.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9413, 9421 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the evidence supports a grant of an 
increased evaluation for anxiety/somatoform disorder.

The veteran is currently assigned a 50 percent disability 
evaluation for major depressive disorder.  In order to 
warrant a 70 percent disability rating, the next higher 
rating, the evidence of record must show occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
In orer to warrant a 100 percent rating, there must be total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9413, 9421 (2003).  



The Board finds that the evidence supports a grant of an 
increased evaluation for major depressive disorder.


ORDER

Entitlement to a 100 percent disability evaluation for 
anxiety/somatoform disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



